Citation Nr: 0818201	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-34 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis.

2.  Entitlement to service connection for right knee 
osteoarthritis.

3.  Entitlement to service connection for residuals of a 
right ankle stress fracture.

4.  Entitlement to service connection for residuals of a 
right hand injury, to include arthritis of the metacarpal 
joint, dislocated fingers, broken finger and thumb 
laceration.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.  
The veteran's claims file was subsequently transferred to the 
St. Petersburg, Florida RO after the veteran informed VA that 
he had relocated from New Jersey.

The veteran participated in a Decision Review Officer hearing 
in September 2006 and a Travel Board hearing with the 
undersigned Veterans Law Judge in January 2008.  Transcripts 
of these proceedings have been associated with the veteran's 
claims file.  Following the veteran's Travel Board hearing, 
additional evidence was submitted to the Board, consisting of 
private medical records.  The appropriate waiver of agency of 
original jurisdiction consideration was provided.  See 
38 C.F.R. § 20.1304 (2007).

The Board notes that the August 2007 supplemental statement 
of the case incorrectly identified the veteran's claim of 
entitlement to service connection for a right ankle 
disability as a petition to reopen a previously denied claim.  
This is discussed in further detail below.




FINDINGS OF FACT

1.  The veteran's currently diagnosed left and right knee 
osteoarthritis is the result of active duty service.

2.  The evidence of record does not establish a diagnosed 
disability of the right ankle or the right hand.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left and right knees was incurred 
in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Residuals of a right ankle stress fracture were not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Residuals of a right hand injury, to include arthritis of 
the metacarpal joint, dislocated fingers, broken finger and 
thumb laceration, were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of entitlement to service connection for 
osteoarthritis of the left and right knees, those claims have 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on those claims is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claims of entitlement to 
service connection for residuals of a right ankle stress 
fracture and residuals of a right hand injury (which are 
denied herein), VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) request that the veteran provide 
any evidence in his possession that pertains to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in December 2003, April 2004 
and July 2006 fully satisfied the duty to notify provisions 
for the first three elements.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned letters told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Although the veteran was provided with appropriate 
notice in July 2006, the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that the supplemental statement of the case 
issued in August 2007 categorizes the veteran's claim of 
entitlement to service connection for a right ankle 
disability as a petition to reopen a previously denied claim.  
Though the RO issued the veteran a notice letter in July 2006 
that properly addressed the procedure of how to reopen a 
claim, consistent with the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the claim has not been correctly 
characterized by the RO.  The right ankle issue is part of 
the original October 2003 claim, along with the other issues 
currently on appeal.  The Board is unsure as to why the RO 
determined the right ankle claim was a petition to reopen a 
previously denied claim, but this is incorrect and the right 
ankle issue will be adjudicated on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file.  Private medical records identified by the veteran 
have been obtained, to the extent possible.  The Board notes 
that during the veteran's Travel Board hearing in January 
2008, he stated that soon after discharge from service, he 
was treated by a physician in New Jersey for his claimed 
conditions.  The veteran stated that he attempted to obtain 
these records, but was unsuccessful.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was afforded medical examinations in December 
2003 and August 2007 to obtain opinions as to whether the 
residuals of a right hand injury and bilateral knee 
osteoarthritis could be directly attributed to service.  The 
veteran's private medical records from 1993 to the present 
reflect treatment for right ankle pain.  There is no 
indication that the veteran has a diagnosed right ankle 
disability.  As these treatment records are current, thorough 
and focus on the affected area, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  An examination is not 
required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra, rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Osteoarthritis of the Left and Right Knee

The veteran alleges that his currently diagnosed 
osteoarthritis of the left and right knee is the result of an 
injury he sustained in service.  Specifically, the veteran 
stated that in the course of his duties as a structural 
aviation mechanic aboard the U.S.S. WASP, he was thrown from 
the wing of an aircraft due to the jet wash of the aircraft 
parked directly in front of him.  The veteran fell from the 
aircraft wing, landed on his feet, fell to his knees and 
subsequently fell into a gun turret, injuring both knees.  
The veteran claims that this injury is the cause of his 
current osteoarthritis of the knees.  The Board concurs.

VA examination reports in December 2003 and August 2007, in 
addition to numerous private medical records, have 
established a current diagnosis of osteoarthritis of the 
knees.  Thus, element (1) of Hickson has been satisfied.

Review of the veteran's service treatment records, however, 
is negative for any evidence of the veteran's reported fall 
from an aircraft wing while aboard the U.S.S. WASP.  However, 
a sick call treatment note from the U.S.S. LAKE CHAMPLAIN, 
dated in May 1958 noted the veteran's complaints of right 
knee pain.  See service treatment record, sick call treatment 
record, May 8, 1958.  Upon his discharge from service, the 
veteran's lower extremities and musculoskeletal system were 
considered normal.  No complaints of bilateral knee pain were 
noted.  See service treatment records, separation examination 
report, October 19, 1960.  The evidence of record fails to 
show the veteran's current osteoarthritis of the knees to a 
compensable degree within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  Thus, the veteran is 
not afforded this presumption.

Review of the remaining medical evidence, however, is in 
equipoise.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Evidence against the 
veteran's claims includes one of the VA examination reports.  
The December 2003 VA examination report indicated that the 
veteran's claims file had not been reviewed in conjunction 
with the examination.  Based on a physical examination and x-
rays, the examiner diagnosed the veteran with osteoarthritis 
of the knees.  See VA examination report, December 22, 2003.  
In August 2007, the VA examination report again diagnosed the 
veteran with osteoarthritis of the knees.  After a full 
review of the veteran's claims file, the examiner opined that 
the veteran's current knee disability was not likely related 
to the alleged injury in service.  Based on x-ray evidence, 
the examiner stated that the veteran's bilateral knee 
osteoarthritis was the result of normal aging and not based 
on trauma.  See VA examination report, August 2007.

In support of his claim, the veteran has submitted private 
medical evidence.  In May 2004, Charles L. Spellman, D.O., 
submitted a statement concerning the veteran.  It was noted 
that the veteran had received treatment since 1999 and had a 
history of osteoarthritis.  Dr. Spellman stated that the 
veteran sustained his arthritis at an early age, secondary to 
trauma in service.  See statement of Charles L. Spellman, 
D.O., May 7, 2004.  Also in May 2004, the veteran submitted a 
statement from James W. Ludden, M.D., noting that the veteran 
had been treated since 1993 for knee pain.  Dr. Ludden opined 
that such a fall from an aircraft wing would cause a profound 
impact to the bones and joints, which would directly account 
for the veteran's post-traumatic arthritis and would be the 
primary reason for his daily pain.  See statement of James W. 
Ludden, M.D., May 17, 2004.  A statement from Scott M. 
Gebhard, D.O., dated in October 2005, stated that the veteran 
was seen with complaints of severe arthritis.  Dr. Gebhard 
stated that the veteran was injured during his time in the 
Navy, specifically being blown off an aircraft and landing in 
a gun turret.  It was concluded that the veteran's arthritis 
of the joints was at least as likely as not due to this 
accident in service.  See statement of Scott M. Gebhard, 
October 17, 2005.  

The Board notes that it is clear the opinions of the 
physicians referenced above were based on history provided by 
the veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  However, the Board finds that while these opinions 
are not supported by the clinical evidence of record, they 
are supported by the lay evidence of record.  The Board turns 
to the lay statements submitted by the veteran, specifically 
the statements of his son, Mr. C.B., that of M.P.S., the 
Commanding Officer of the Naval Reserve Officer Corps, Mr. 
A.A.H. and Mr. J.K.G., who served on the same ship with the 
veteran.

The Board finds these lay statements to be far more 
persuasive than the August 2007 VA examination report.  
Specifically, the veteran's son stated that while he did not 
have first hand knowledge of the veteran's injuries in 
service, he remembered taking trips to the U.S.S. INTREPID, 
docked at a pier in New York City, as a child.  Mr. C.B. 
specifically remembered the veteran explaining to him how he 
was blown off the aircraft wing in service and landed in a 
gun turret, showing Mr. C.B. exactly where the incident 
occurred, as the U.S.S. INTREPID was a similar vessel to that 
of the U.S.S. WASP.  See Mr. C.B.'s statement, June 20, 2006.

The lay statements from Mr. A.A.H. and Mr. J.K.G. detailed 
the environment on a naval vessel in the 1950s.  While 
neither gentleman witnessed the veteran's fall, they both 
indicated that, more likely than not, such an injury would 
not have been recorded.  These statements are further 
buttressed by the commentary of Mr. M.P.S., Commanding 
Officer, Naval Reserve Officer Corps.  Mr. S. stated that 
though he did not meet the veteran until the mid-1990s, the 
veteran had provided valuable insight into establishing the 
true history of his unit.  Mr. S. stated that the safety 
measures that the Navy now employs were not routine in the 
1950s.  In fact, it was uncommon for a young sailor attached 
to the Air Wing and a Squadron (as the veteran was) to get 
even rudimentary treatment for injuries while on the job and 
even more seldom would that treatment be memorialized.  Mr. 
S. supported the veteran's claim without reservation.  See 
lay statement, Mr. M.P.S., August 31, 2006.

The Board notes that the veteran reported his fall to his son 
when he was a child and to Mr. S. in the 1990s, each long 
before he filed a claim for compensation.  Based on this 
evidence and the unavailable records from the veteran's 
physician following his discharge from service the evidence 
in this case is approximately balanced regarding the question 
of whether osteoarthritis of the knees is the result of a 
disease or injury in service.  Therefore, the benefit-of-the-
doubt will be conferred in his favor and his claims for 
service connection for osteoarthritis of the knees are 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert, supra.

Right Ankle and Right Hand Disabilities

The veteran alleges that he suffers from a right ankle 
disability, also the result of the fall from an aircraft wing 
detailed above.  The veteran also alleges that he injured his 
right hand in a second accident in service.  Specifically, 
the veteran stated that while removing a hydraulic mechanism 
from an aircraft, his hand was crushed when another 
technician caused movement where the veteran's hand was 
located. 

While the Board does not doubt the veteran's sincerity in 
reporting these in-service accidents, [in fact, an August 
1958 service treatment record indicated a right hand injury], 
there is no evidence in the record of current right ankle or 
right hand disabilities.  In order to be considered for 
service connection, a veteran must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  

The veteran has submitted several statements of private 
medical professionals in conjunction with his claims; 
however, these statements only serve to document the 
veteran's pain in his right ankle and right hand.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The December 2003 VA examination report diagnosed the veteran 
with chronic right ankle pain and a history of a stress 
fracture four years prior to the examination.  There was no 
specific diagnosis of a right ankle disability.  
Additionally, as noted above, there was no indication that 
the veteran suffered from any chronic lower extremity or 
musculoskeletal disabilities during service or upon discharge 
in 1960.  The August 2007 VA examination report also found 
that the veteran's right hand had normal strength and 
dexterity, had no interference with the function of other 
fingers and had no limitation of motion.  The veteran's right 
thumb also had normal range of motion.  X-rays were normal, 
with no arthritis present and no evidence of a right finger 
fracture.  The only diagnosis was pain.  See Sanchez-Benitez, 
supra.

In the absence of diagnosed right ankle and right hand 
disabilities, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for right ankle and right hand disabilities, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that he suffers from 
current disabilities that are related to service.  There is 
not an approximate balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for left knee 
osteoarthritis is granted.

Entitlement to service connection for right knee 
osteoarthritis is granted.

Entitlement to service connection for residuals of a right 
ankle stress fracture is denied.

Entitlement to service connection for residuals of a right 
hand injury, to include arthritis of the metacarpal joint, 
dislocated fingers, broken finger and thumb laceration, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


